     WRIGHT, FINLAY & ZAK, LLP
 1
     Robert A. Riether, Esq.
 2   Nevada Bar No. 12076
     Rock K. Jung, Esq.
 3   Nevada Bar No. 10906
     7785 W. Sahara Ave., Suite 200
 4
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     rjung@wrightlegal.net
 6   Attorneys for Plaintiff, Wells Fargo Bank, N.A., as Trustee for ABFC 2004-OPT3 Trust, ABFC Asset-
 7   Backed Certificates, Series 2004-OPT3

 8                                    UNITED STATES DISTRICT COURT
 9                                            DISTRICT OF NEVADA
10
11   WELLS FARGO BANK, N.A., AS TRUSTEE                     Case No.: 2:17-cv-01184-APG-VCF
     FOR ABFC 2004-OPT3 TRUST, ABFC
12   ASSET-BACKED CERTIFICATES, SERIES                      STIPULATION AND ORDER TO
13   2004-OPT3,                                             EXTEND DEADLINE TO DISCLOSE
                                                            EXPERT DISCLOSURES
14                   Plaintiff,
15           vs.
16
     KARI LEE LIMITED PARTNERSHIP;
17   SATICOY BAY, LLC SERIES 5451
     AUTUMN CROCUS; ALARISA
18
     PROPERTIES, LLC,
19
                     Defendants.
20
21          COMES NOW, Plaintiff, Wells Fargo Bank, N.A., as Trustee for ABFC 2004-OPT3 Trust,
22   ABFC Asset-Backed Certificates, Series 2004-OPT3 (“Wells Fargo”), Defendant Arbor Park
23   Homeowners Association (“HOA”), Defendant, Absolute Collection Services (“ACS”), and Defendant,
24   Saticoy Bay, LLC Series 5451 Autumn Crocus (“Saticoy Bay”), (collectively, the “Parties”), by and
25   through their respective counsel of record, hereby stipulate and agree as follows:
26          IT IS HEREBY STIPULATED AND AGREED that the deadline for the Parties to disclose
27   Expert Disclosures, currently set for January 25, 2019, should be extended to February 8, 2019.
28



                                                             1
     ________________________________________________________________________________________________________________
 1          IT IS HEREBY STIPULATED AND AGREED that the deadline for the Parties to disclose
 2   Rebuttal Expert Disclosures, currently set for February 25, 2019, should be extended to March 11, 2019.
 3
 4   DATED this 25th day of January, 2019.                  DATED this 25th day of January, 2019.
     WRIGHT, FINLAY & ZAK, LLP                              LAW OFFICES OF MICHAEL F. BOHN, ESQ.,
 5
                                                            LTD.
 6   /s/Rock K. Jung, Esq.                                  /s/ Adam R. Trippiedi, Esq.
 7   ROBERT A. RIETHER, ESQ.                                MICHAEL F. BOHN, ESQ.
     Nevada Bar No. 12076                                   Nevada Bar No. 1641
 8   E-Mail: esmith@wrightlegal.net                         E-Mail: mbohn@bohnlawfirm.com
     ROCK K. JUNG, ESQ.                                     ADAM R. TRIPPIEDI, ESQ..
 9
     Nevada Bar No. 10906                                   Nevada Bar No. 12294
10   E-Mail: rjung@wrightlegal.net                          E-Mail: atrippiedi@bohnlawfirm.com
     7785 W. Sahara Ave., Suite 200                         2260 Corporate Circle, Suite 480
11   Las Vegas, Nevada 89117                                Henderson, NV 89074
12   Attorneys For:                                         Attorneys For:
     Plaintiff, Wells Fargo Bank, N.A., as Trustee          Saticoy Bay LLC Series 5451 Autumn
13   For ABFC 2004-OPT3 Trust, ABFC Asset-                  Crocus
     Backed Certificates, Series 2004-OPT3
14
15   DATED this 25th day of January, 2019.                  DATED this 25th day of January, 2019.
16
     ABSOLUTE COLLECTION SERVICES,                          TYSON & MENDES, LLP
17   LLC
18   /s/ Shane D. Cox, Esq.                                 /s/ Margaret E. Schmidt, Esq.
     SHANE D. COX, ESQ.                                     MARGARET E. SCHMIDT, ESQ.
19   Nevada Bar No. 13852                                   Nevada Bar No. 12489
20   E-Mail: shane@absolute-collection.com                  E-Mail: mschmidt@tysonmendes.com
     7485 W. AZURE DR., SUITE 129                           3960 HOWARD HUGHES PKWY, SUITE 600
21   Las Vegas, Nevada 89130                                Las Vegas, Nevada 89169
     Attorneys for Absolute Collection Services, LLC        Attorneys for Arbor Park Homeowners
22                                                          Association
23
                                                        ORDER
24
25   IT IS SO ORDERED.

26
                                                     UNITED STATES MAGISTRATE JUDGE
27                                                           1-28-2019
                                                     DATED:
28



                                                             2
     ________________________________________________________________________________________________________________
